Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of Application, Amendments, and/or Claims
1. Claims 1-2, 4-12, 14, 16-17, 22, and 30-34 are pending and currently under consideration. 

Information Disclosure Statement
2. The information disclosure statement filed on 04/15/2021 has been considered by the Examiner and an initialed copy of the form PTO-1449 is attached to the office action.

Claim Rejections[Symbol font/0xBE] Nonstatutory Obviousness-Type Double Patenting
3. Basis for nonstatutory double patenting:

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

4. Claims 1-2, 4-12, 14, 16-17, 22, and 30-34 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of US Patent No. 10,000,565 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons. 
Claims 1-15 of US Patent No. 10,000,565 B2 are drawn to a method for treating or alleviating the symptoms of peripheral arterial disease (PAD) comprising administering a subcutaneous dose of about 150 mg to about 300 mg of an IL-1            
                β
            
         binding antibody to a subject having symptomatic intermittent claudication and PAD, wherein the subject is exhibiting an ankle-brachial index less than 0.9 in at least one leg before treatment. On the other hand, claims 1-2, 4-12, 14, 16-17, 22, and 30-34 of the instant application are drawn to a method for treating or alleviating the symptoms of PAD in a subject, comprising administering about 25 mg to about 300 mg of canakinumab, wherein the subject is exhibiting an ankle-brachial index less than 0.9 in at least one leg before treatment. Claims of 1-15 of US Patent No. 10,000,565 B2 and claims 1, 2, 4-12, 14, 16, 17, 22, and 30-34 of the instant application vary in scopes and are obvious over each other. 
5. Claims 1, 2, 4-12, 14, 16, 17, 22, and 30-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 85-104 of copending Application No. 17/204,622. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Claims 1, 2, 4-12, 14, 16, 17, 22, and 30-34 of the instant application are drawn to a method for treating or alleviating the symptoms of PAD in a subject, comprising administering about 25 mg to about 300 mg of canakinumab, wherein the subject is exhibiting an ankle-brachial index less than 0.9 in at least one leg before treatment. On the other hand, claims 85-104 of copending Application No. 17/204,622 are drawn to the same method for treating or alleviating the symptoms of peripheral arterial disease (PAD),  comprising administering about 150 mg to about 300 mg of an IL-1 3 binding antibody or functional fragment thereof to a subject, wherein the subject exhibits a resting ankle-brachial-index (ABI) of not less than 0.9 but not more than 1 .0 in at least one leg, or a decrease in ankle pressure of not less than 30mm Hg with exercise in at least one leg; or an ABI of not less than 0.90 in at least one leg and abnormal toe-brachial index (TB I) of less than 0.70 in at least one leg. Claims 1, 2, 4-12, 14, 16, 17, 22, and 30-34 of the instant application and claims 85-104 of copending Application No. 17/204,622 vary in scopes and are obvious over each other. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections under 35 USC § 103(a)
6. The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

7. Claims 1, 2, 4-12, 14, 16, 17, 22, and 30-34 are rejected under 35 U.S.C. 103(a) as being unpatentable over either WO 2011/047266 A1 (April 21, 2011) in view of US 2011/0236398 A1 (Sep. 29, 2011).
WO 2011/047266 A1 teaches an IL-1 β binding antibody that neutralizes IL-1β activity (Abstract) with a KD of 10-11 M (page 6, the 4th paragraph). WO 2011/047266 A1 teaches a method of treating peripheral arterial disease (PAD) in a subject comprising administering a pharmaceutical composition comprising an IL-1 β binding antibody (see, e.g., claims 61 and 62; page 57, the 1st paragraph) or in combination with an additional therapeutic agent, such as angiotensin converting enzyme inhibitors (page 15, line 13) or an antiangiogenic agent (page 7, line 1). The unit dosage is 5 mg to 100 mg (page 56, lines 19-20). The IL-1 β binding antibody is prepared as an injectable solution containing 0.1 to 250 mg/ml (page 56, line 36). The injection solution can be composed of either a liquid or lyophilized dosage in a pre-filled syringe (page 57, lines 1-2) at pH5.0-7.0 (page 57, line 3). The formulation comprises 1 to 50 M histidine, and about 0.05% polysorbate-80, and mannitol (page 57, lines 2, 10, and 13). The IL-1 β binding antibody may be administered subcutaneously (page 55, line 30; page 57, the 2nd paragraph). 
WO 2011/047266 A1 teaches the dosage of about 0.1 to about 20 mg/kg, about 1 to about 10 mg/kg (page 70, lines 33-34). WO 2011/047266 A1 also teaches that dosage values may vary with the type and severity of the condition to be alleviated. For any particular subject, specific dosage regimens should be adjusted over time according to the individual need and the professional judgment of the person administering or supervising the administration of the compositions (page 70, last paragraph). Assuming that a subject is a human patient, an average body weight of a human is 60 kg, the dosage is 60-600 mg, which overlaps with the dosage recited in claim 6.
WO 2011/047266 A1 does not teach the IL-1 β binding antibody canakinumab and the subject exhibiting an ankle-brachial index of less than 0.9 in at least one leg before treatment as recited in claim 1 and a formulation comprising canakinumab as recited in claims 31 and 32.  
US 2011/0236398A1 teaches a pharmaceutical composition comprising 50-150 mg/ml canakinumab (or ACZ885; paragraph [0010]), 270 mM sucrose or mannitol ([0021]), 20-30 mM histidine ([0020]), polysorbate-80 ([0025])a t the concentration of 0.04% to 0.06% (page 3, [0026]),  and the pH of the composition is 6.2-6.8 ([0018]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make a formulation comprising canakinumab and administer the formulation to treat PAD in a subject with a reasonable expectation of success. One would have been motivated to do so because canakinumab binds IL-1β is expected to have a similar therapeutic effect. Moreover, since the recited art teaches treating PAD in a subject, one of skill in the art would be expected a similar therapeutic effect in any PAD subjects, regardless of ankle-brachial index, moderate PAD, severe PAD, or a subject having symptomatic intermittent claudication. Furthermore, it would have been routine for one of skill in the art to practice administration as recited in claim 14 and 22.    

Conclusion
8. No claims are allowed.


Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruixiang Li whose telephone number is (571) 272-0875. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at the toll-free phone number 866-217-9197.
/RUIXIANG LI/Primary Examiner, Art Unit 1646
September 27, 2022